Citation Nr: 0515295	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, to include major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), not including major depression.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a shoulder 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to May 
1976.  In addition, the claims file reflects that the veteran 
served in the reserves from 1983 through at least 1991.  
However, the totality of the veteran's reserve service has 
not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1991 letter declining to reopen the 
previously denied claims for entitlement to service 
connection for a psychiatric condition, and a July 1995 
rating decision rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Puerto Rico.

This issue was previously before the Board in July 2002, at 
which time the issues were phrased as entitlement to service 
connection for PTSD, sinusitis, and the residuals of a 
shoulder injury.  The claims were denied.  The veteran 
appealed the Board's denial of these claims to the U.S. Court 
of Appeals for Veterans Claims (Court).  In July 2003, the 
Court granted a joint motion to remand this appeal to the 
Board.  

Accordingly, the Board issued a remand as to these issues in 
November 2003, for development as required under the Veterans 
Claims Assistance Act of 2000.  The claim is now again before 
the Board.

The Board finds it is necessary to revisit the procedural 
history concerning the veteran's claim for a psychiatric 
disorder prior to continuing with its decisions in the 
matter.

The Board notes that the issue of entitlement to a 
psychiatric condition was initially raised by the veteran in 
his original claim for benefits, filed in August 1985.  
Service connection for a neuropsychiatric condition was 
denied in an April 1987 rating decision.  In May 1991, the 
veteran filed a claim to reopen his previously denied claim 
to entitlement to service connection for a nervous condition.  
The RO declined to reopen the claim and notified the veteran 
in a July 1991 letter.  The veteran appealed this decision.  
Accordingly, the RO issued a statement of the case in August 
1991, phrasing the issue as one of service connection for a 
neuropsychiatric disorder on a new factual basis.  The 
veteran submitted his substantive appeal in October 1991, 
perfecting his appeal as to this issue.

In January 1992, the veteran testified before a hearing 
officer at the RO that he had sustained numerous head 
injuries during his active and reserve service, and that he 
his neuropsychiatric condition was due to his head trauma.  
In its July 1995 rating decision, the RO appeared to reopen 
the claim based on newly submitted medical evidence 
reflecting diagnoses of major depression, major depression 
with psychotic features, and anxiety.  However, the RO found 
these diagnoses were not related to the service-connected 
conditions of bronchial asthma, a left wrist condition, or 
the scar that the was determined to be the residual of the 
head trauma the veteran sustained during active service.  The 
RO thus denied the claim.

VA hospital records dated in May 1995 reflect a diagnosis of 
recurrent major depression with secondary PTSD.  In February 
and March 1999, the veteran underwent private VA examination 
at which time he was diagnosed with chronic PTSD.  The RO 
accordingly considered service connection for PTSD in a 
February 2000 rating decision, denying service connection for 
the disability.  Supplemental statements of the case 
thereafter phrased the issue as one of entitlement to service 
connection for a nervous or psychiatric condition to include 
PTSD.  The Board phrased the issue as one of service 
connection for PTSD in July 2002 and one of service 
connection for major depression with PTSD traits in November 
2003.

At present, the Board finds that the claims file presents 
three distinct claims:  (1) new and material evidence to 
reopen the previously denied claim for a psychiatric 
disability, not including PTSD; (2) entitlement to service 
connection for PTSD, not including major depression; and (3) 
entitlement to service connection for a neurological 
condition, predominantly described as headaches, as the 
residual of repeated head trauma.  The Board will address the 
first two claims in its decision, below, and has referred the 
third claim to the RO for appropriate action.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were disallowed for 
any reason, including those claims for establishing status as 
a claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  In light of this holding, it appears that 
even claims for basic eligibility that have previously been 
finally denied must first meet the new and material evidence 
requirement before that claim can be reopened.  In this 
regard, the Board notes that, in accordance with the U.S. 
Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the issue of new and 
material evidence must be addressed regardless of whether the 
RO based its determination on that issue.

The Board notes that the veteran claimed entitlement to 
service connection for the residuals of head trauma sustained 
during active service.  The medical evidence contains the 
results of an April 1992 VA examination report which 
diagnosed post-traumatic headaches.  Moreover, service 
medical records from the veteran's active and reserve service 
document at least two incidents of head trauma for which the 
veteran sought and received treatment, other than the 
incident of personal assault which occurred in November 1975 
and is documented in hospital records.  The Board notes that 
these records reflect he was then hospitalized for two days, 
and treated for a laceration to the head with nerve and 
artery involvement.  A claim for service connection for the 
residuals of multiple head trauma, to include a neurological 
disorder including headaches, is therefore inferred and is 
referred to the RO for appropriate action. 

The issues of service connection to sinusitis and the 
residuals of shoulder injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

2.  In an April 1987 rating decision, the RO denied 
entitlement to service connection for a neuropsychiatric 
condition.  The RO gave notice of this decision in a letter 
dated in April 1987.  The veteran did not appeal this rating 
decision.

3.  The additional evidence received since the April 1987 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection for 
a psychiatric condition to include major depression.

4.  The medical evidence establishes that the veteran is 
diagnosed with major depression that is etiologically linked 
to his active service.

5.  The veteran does not manifest PTSD.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision denying entitlement to 
service connection for a neuropsychiatric condition is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2004).

2.  Evidence received to reopen the claim of entitlement to 
service connection for neuropsychiatric condition is new and 
material, and the claim for service connection for a 
psychiatric condition to include major depression is 
reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

3.  A psychiatric disorder, to include major depression, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

4.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for a nervous condition was received prior to that 
date (in May 1991), those regulatory provisions do not apply.

The Board finds it may grant the benefits sought on appeal.  
No additional evidence is required to make a determination as 
to the issues of service connection for a psychiatric 
disorder to include major depression and, hence, any failure 
to comply with VCAA requirements as to these issues would not 
be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Concerning the claim for entitlement to service connection 
for a psychiatric disorder to include major depression, the 
RO denied the veteran's claim for a neuropsychiatric disorder 
in an April 1987 rating decision.  In arriving at this 
decision, it was noted that reports of medical examination 
and entrance to and discharge from active service were absent 
complaints of or treatment for a neuropsychiatric disorder.  
No chronic psychosis was shown to have been diagnosed within 
the one-year presumptive period following discharge from 
active service.  While the VA examination report dated in 
August 1986 reflected a diagnosis of generalized anxiety, 
there was no medical evidence establishing that this 
condition, diagnosed some ten years following discharge from 
active service, was the result of active service.  Hence, 
service connection for a neuropsychiatric condition could not 
be granted.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in May 1991.

In the instant case, the Board finds that evidence submitted 
since the April 1987 rating decision provides a sufficient 
basis to reopen the previously denied claim.

In reference to the request to reopen the previously denied 
claim of service connection for a neuropsychiatric condition, 
of significance are the observations and opinions provided by 
the VA examiners in July 2001:

This veteran ... shows evident conflicts in 
interpersonal relations and he also 
refers and shows marked ambivalence 
regarding himself, his role in life and a 
very strong military tradition in his 
family and how he felt and still feels 
that he has to live up to those 
standards.  He says that while he was in 
the Reserve he did not want to accept he 
had problems because this would have 
closed all doors for him in the military.  
He also refers that the experience of his 
first marriage, which lasted a very short 
time in 1975 and ended because he found 
his wife in bed with another man, marked 
him for life and influenced his behavior 
towards his second and present wife.  The 
veteran described the situation in which 
he was assaulted by two black men in Nov-
1979.

***

When we were talking with this veteran 
regarding the incident in which he was 
attacked in Nov-1975, at one point during 
the interview when the veteran was 
talking about how the other fellow 
soldier that was with him and was also 
attacked, killed one of the two men that 
originally had assaulted them, he made a 
comment about that saying the following:  
"they accused him of killing this man 
and I wasn't there to help him.  I know 
because I saw.  We were watching them."  
Immediately after the veteran said this 
he became aware of what he had just said 
and asked to go out of the office to have 
a drink of water.  When he came in he 
started complaining of being cold, his 
hands got very cold and he began to 
tremble in a very strong and obvious 
hysterical reaction.  The veteran said 
that despite the years of treatment he 
still has skeletons inside that he has 
never let anyone touch.  He said that 
none of the Psychiatrists who have 
treated him have been able to explore 
these things that are inside of him.  The 
veteran, on the other hand, acknowledges 
that if it were not for the treatment 
that he has received his overall 
situations, especially within his family, 
etc., and with the children would have 
been extremely bad.  He still refers to 
have trouble controlling himself and 
tends to become depressed, ill humored, 
withdrawn.  The affect that he displays 
is adequate.  As we said before he was 
very dramatic and histrionic during the 
course of the interview, but he was also 
very tense and at times rather angry.  He 
is well oriented in person, place and 
time.  His memory and intellectual 
functioning are very well preserved.  
Judgment is acceptable.  His insight is 
markedly impaired.

***

As to the incident in which the veteran 
was assaulted, because of what happened 
during the course of the interview there 
are many questions to be answered.  From 
the statement made by the veteran that we 
already described there seems to be the 
possibility that he was in some way 
involved or even present when his friend 
killed one of the men who assaulted him ... 
this could also explain the guilt the 
veteran appears to have over the fact 
that his friend was sent to prison and 
that he was "not there" to help him.

***

In this respect, this veteran could be 
still having regrets and feelings 
regarding that incident not because of 
the head trauma that he received, but 
because of what happened afterwards in 
relation to his friend.  It is therefore 
our opinion that in this specific area 
the veteran has Post Traumatic Stress 
Disorder Features in the form of guilt 
feelings and recurrent nightmares, but 
his neuropsychiatric condition was not 
caused primarily or solely by the 
incident of Nov-1975.  He has personality 
characteristics, childhood traumas, other 
personal experiences including his first 
wife's unfaithfulness, etc. that account 
for his emotional condition.  In summary, 
the veteran's final diagnosis is the 
following:

AXIS I:  Major Depression Recurrent with 
Post Traumatic Stress Disorder Features.

AXIS II:  Borderline Personality Disorder 
with Strong Histrionic Characteristics.

These statements reflect that the veteran is diagnosed with 
major depression, with PTSD features, that is attributed, at 
least in large part, to his active service.  Specifically, 
the examiner attributed the veteran's emotional condition to 
the veteran's first marriage, which occurred during his 
active service, and to the assault the veteran described that 
also occurred during his active service, among other events.  
Review of service medical records reflect that the veteran 
was seriously injured in this attack, and required two days 
hospitalization for scalp lacerations with injury to the 
nerves and artery.  

Similarly, Dr. Juarbe, a private physician who evaluated the 
veteran, testified before a local hearing officer at the RO 
in May 2001 that the veteran suffered from major depression 
that was etiologically linked to the veteran's active 
service.  Dr. Juarbe testified that as a psychiatric doctor 
he had over 30 years' experience, mainly working with 
veterans.  Although he was not the veteran's treating 
physician, he stated, he evaluated the veteran on two 
occasions, and demonstrated familiarity with the veteran's 
medical history, quoting from service medical and VA 
treatment records.  Dr. Juarbe testified it was his opinion 
that the veteran suffered from severe major depression with 
traits of PTSD, which he linked causally to the incident in 
which the veteran was attacked and sustained head trauma.  
The physician described the incident as a mugging, which is 
consistent with the veteran's descriptions of the incident, 
including his testimony as given before a local hearing 
officer sitting at the RO in January 1992:

I will never forget that assault.  We 
were in the base - we were two comrades 
in uniform and the others, the ones that 
assaulted us were also soldiers.  The 
stole our money and they hurt us.  I 
ended up in the hospital.  [My comrade] 
was able to identify one of them and went 
to kill him later on.  That's why he's in 
jail.

***

[My comrade] ran away but they got hold 
of me, so when they caught up with me 
there was nothing else I could do but 
fight back to defend myself.  So while I 
was trying to fight one to defend myself 
another one would come and hit me from 
the back.  They injured my head, they 
left me for dead.  [My comrade] came back 
and they also assaulted him.  [He] was 
able to pick me up and he took me to the 
... Company.

VA and private medical treatment and evaluation records 
further concur in the observations and diagnoses made in the 
July 2001 VA examination report and in Dr. Juarbe's May 2001 
testimony.  These records reveal observations of depressive 
features in December 1989, feelings of hopelessness and 
worthlessness in April 1991, suicidal risk in July 1988 and 
attempt in December 1989, episodes of depression in February 
1999; and diagnoses of major depressive disorder in March 
1991, major depression with psychotic features in June 1992, 
major depression with recurrent dysthymic disorder in 
February-March 1993, major depression in December 1994 and 
May 1995, dysthymia in June 1999, and depressive disorder in 
June 2004.  

This medical evidence, and the July 2001 VA examination and 
May 2001 testimony linking the manifestations of depression 
to events occurring during the veteran's active service, were 
not in the record at the time of the April 1987 rating 
decision.  This evidence reflects that the veteran manifests 
a psychiatric disorder described as major depression that has 
been found to be etiologically linked to the veteran's active 
service.  As such, this evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the claim.

Thus, the Board finds that evidence submitted since the April 
1987 rating decision provides a basis to reopen this claim.  
Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a psychiatric disorder to include major 
depression.  

The issue of entitlement to service connection for a 
psychiatric disorder to include major depression will be 
discussed further, below.  


II.  Service Connection

A.  Psychiatric Disorder to Include Major Depression

As noted above, the VCAA was enacted during the pendency of 
the veteran's claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

The Board is granting the veteran's claim seeking entitlement 
to service connection for a psychiatric disability to include 
major depression.  The Board acknowledges that the veteran's 
period of reserve service has not been verified, and that not 
all service medical records from this duty, including periods 
of active duty for training, have been obtained.  In 
addition, the record reflects that the veteran is in receipt 
of benefits from the Social Security Administration (SSA).  
These records are also not present in the claims file now 
before the Board.  However, as the Board is granting the 
veteran's claims, the Board finds it is not necessary to 
remand this issue to obtain these records and finds no 
prejudice to the veteran in considering his claim based on 
the evidence now of record.  Hence, any failure to comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In the present case, the medical evidence reflects that the 
veteran has been observed to manifest masked or underlying 
depression as early as August 1986.  The record concurs 
throughout the veteran's medical history to the present, as 
noted above, including such observations as depressive 
features in December 1989, feelings of hopelessness and 
worthlessness in April 1991, suicidal risk in July 1988 and 
attempt in December 1989, episodes of depression in February 
1999.  The medical evidence reflects diagnoses of major 
depressive disorder in March 1991, major depression with 
psychotic features in June 1992, major depression with 
recurrent dysthymic disorder in February-March 1993, major 
depression in December 1994 and May 1995, dysthymia in June 
1999, and depressive disorder in June 2004.  

Service medical records do not show complaints of or 
treatment for a psychiatric disorder during his first period 
of active service from 1974 to 1976.  However, service 
medical records for treatment during the veteran's subsequent 
reserve service and, presumably, periods of active duty for 
training, do reflect complaints of and treatment for 
emotional problems, including depression, adjustment disorder 
with mixed emotional features, multiple somatic complaints, 
nervousness, sadness, and recent suicide attempt.  These 
complaints and subsequent evaluations led to recommendations 
that he be discharged and, ultimately, to his transfer to 
another unit.  As noted above, the records are not complete.  

As noted in the Introduction, above, this case was remanded 
in November 2003, in part for further VA examination to 
determine the nature, extent, and etiology of any diagnosed 
psychiatric disability.  The resulting examination report, 
dated in June 2004, reflects a diagnosis of depressive 
disorder, not otherwise specified.  This is consistent with 
the previous medical diagnoses and observations of record, as 
described above.  

Concerning the etiology of the veteran's diagnosed depressive 
disorder, diagnosed in June 2004, and recurrent major 
depression with PTSD features, the medical evidence presents 
conflicting opinions.  As noted above, the July 2001 VA 
examination report and Dr. Juarbe's May 2001 testimony find 
an etiological link between the veteran's major depression 
and events during his active service, specifically, the 
assault during which the veteran also sustained head trauma, 
and his first marriage. 

In contrast, the June 2004 VA examination report contains the 
following opinion:

After reviewing the claims folder and 
performing a clinical history and mental 
status examination, it is my opinion that 
the veteran's mental disorder meets DSM-
IV criteria to establish a diagnosis of 
depressive disorder, NOS and that this is 
the present psychiatric diagnosis.

There is evidence in the claims folder 
and in the mental exam that the onset of 
the disorder was in 1986 when he started 
treatment for the first time without a 
previous evidence of psychiatric 
treatment.

***

It is also my opinion that due to the 
above reasons the veteran's present 
depressive disorder NOS, cannot be linked 
or attributed to the veteran's active 
service.

Both VA examiners reviewed the veteran's entire claims file, 
and their opinions were further informed by observations and 
examination of the veteran.  Similarly, Dr. Juarbe's opinion 
was informed by examination of the veteran, and he 
demonstrated familiarity with the veteran's medical history, 
quoting from VA and service medical treatment records during 
his testimony.

The Board notes that the opinions differ in etiology of the 
diagnosed condition, but not in the diagnosis.  Dr. Juarbe 
testified in May 2001 the veteran's diagnosis is major 
depression, the July 2001 and June 2004 VA examination 
reports concur, diagnosing recurrent major depression and 
depressive disorder, respectively.  Concerning the etiology 
of the diagnosed psychiatric disorder, both Dr. Juarbe and 
the July 2001 VA examination report find a causal link to 
events that occurred during the veteran's active service.  
The June 2004 VA examination report disagrees, the examiner 
stating that a causal link cannot be established.  The 
examiner's reasons are not precisely defined.  He references 
the reasons for his opinion vaguely, i.e., "due to the above 
reasons, the veteran's present depressive disorder NOS, 
cannot be linked or attributed to the veteran's active 
service."  The "above reasons" include onset of depression 
in 1986 with no apparent medical evidence of previous 
psychiatric treatment.  The other "reasons" discussed in 
the opinion have to do with the examiner's consideration of 
PTSD, such as the lack of an adequate stressor, which are not 
relevant for the Board's purposes in a discussion of the 
etiology of major depression.

After review of the entire claims file, the Board finds the 
opinion as to the presence of a causal link between the 
veteran's major depression and his active service, as 
presented in the July 2001 VA examination report and by Dr. 
Juarbe in May 2001, to be more probative than the opinion 
offered by the VA examiner in June 2004.  

Both opinions are informed by review of the medical evidence 
and examination of the veteran.  Moreover, they are 
consistent with the medical evidence presented in VA and 
private treatment records, and with the evidence presented in 
the veteran's service medical records.  Hospital records 
dated in November 1975 reflect that the veteran was 
hospitalized for two days following head injury with 
laceration to the scalp and nerve and artery involvement.  
The cause of injury is listed as "AI when patient was 
assaulted by two men with a stick ..."  Further treatment 
records note that the incident was a possible robbery.  
Documents showing evidence of the veteran's first marriage 
reflect that they were divorced in July 1975.  Thereafter, 
private, VA, and service medical records document a long 
history of psychiatric problems, including, as described 
above, suicidal intent and attempt, anxiety, nervousness and, 
ultimately, diagnoses of major depression.

The Board notes that the evidence of record corroborates the 
veteran's own accounts of events during his active service, 
including his report of being attacked, which both Dr. Juarbe 
and the July 2001 VA examiner both observe to have impacted 
the veteran so deeply as to cause depression, including 
recurrent nightmares and guilt as identified in July 2001.  
The examiner conducted the July 2001 examination did identify 
other events, such as the veteran's childhood and his short-
lived marriage.  Yet, while the veteran's childhood obviously 
did not occur during his active service, his marriage did.  

After review of the entire record, and noting that the VA 
examiners and Dr. Juarbe concur in the diagnosis of 
depression, the Board finds that the evidence supports the 
findings of a causal link between active service and the 
diagnosed major depression testified to by Dr. Juarbe in May 
2001 and proffered in the July 2001 VA examination report.  
Accordingly, the Board finds that the medical evidence 
establishes that the veteran manifests a psychiatric 
disorder, to include major depression, that is the result of 
his active service.  38 C.F.R. § 3.102 (2004).

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests a 
psychiatric disorder-recurrent major depression-that is the 
result of his active service.  The Board therefore concludes 
that service connection for a psychiatric disorder to include 
major depression is appropriate.

B.  PTSD, Not Including Major Depression

As previously indicated, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for PTSD.  VA has complied with the 
notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate this claim.

As noted above, the case was remanded in November 2003 to 
provide, among other things, an opportunity for the veteran 
to provide further evidence, to provide further notice of the 
laws and regulations effected by VCAA, and to afford the 
veteran complete and full examination to determine the 
nature, extent, and etiology of any psychiatric disability.  
The RO issued the veteran a VCAA letter in May 2004.  In 
combination with the VCAA letter dated in July 2001, these 
letters indicated what evidence the veteran needed to provide 
in order to prevail in his claim for service connection for 
PTSD.  Finally, supplemental statements of the case issued in 
March 2002 and February 2005 gave notice of the evidence that 
had been received, the revisions effected in the regulations 
by VCAA, and the laws and regulations governing the grant of 
service connection for PTSD. 

Also as requested in the November 2003 remand, the RO asked 
the veteran to identify VA and non-VA health care providers 
who had treated him for his claimed disabilities, and any 
other evidence that would support his claims for service 
connection.  The veteran responded in May 2005, submitting 
treatment records from the VA Medical Center in San Juan 
dated from March to May 2005, with the appropriate waiver of 
review by the agency of original jurisdiction as required 
under 38 C.F.R. § 20.1304 (2004).  He did not otherwise 
respond to the request to identify sources of treatment.  
Rather, in September 2003, in response to a letter dated in 
the same month giving the veteran another opportunity to 
identify or submit further evidence, the veteran stated he 
had no further evidence to submit or identify.

The Board acknowledges that the veteran's period of reserve 
service has not been verified, and that not all service 
medical records from this duty, including periods of active 
duty for training, have been obtained.  In addition, the 
Board notes the veteran is in receipt of benefits from SSA.  
These records are also not present in the claims file now 
before the Board.  The Board further notes that the RO has 
not had the opportunity to consider the veteran's claim as 
one involving personal assault, in accordance with VA 
Adjudication Manual M21-1.  See also Patton v. West, 12 Vet. 
App. 272 (1999).  

However, in the present case and as will be explained fully, 
below, the Board does not now find the veteran has been 
diagnosed with PTSD.  Hence, the Board finds that it is not 
necessary to remand for this development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

However, the RO did afford the veteran VA examinations in 
June 2004.  The veteran has not responded that any further 
evidence exists that has not already been associated with the 
claims file.

The February 2005 supplemental statement of the case gave 
specific information as to the changes in the law and 
regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate his claims for 
service connection.

VA examinations were conducted in June 1992, June 1999, May 
2000, July 2001, and June 2004 to determine the nature, 
extent, and etiology of his service-connected disabilities.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, when the veteran and his 
representative provided notice of additional VA records to 
VA, they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).   also Mayfield 
v. Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing claims for service connection, the evidence 
considered in connection with the issue addressed in this 
decision, and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the record presents various diagnoses of 
the veteran's psychiatric disability.  PTSD with depression 
was diagnosed in VA outpatient treatment records dated in May 
2005.  The incident of the attack and robbery during active 
service was also described, but no opinion as to the cause of 
his PTSD was given.  A diagnosis of PTSD was given in 
December 2001 by the veteran's fee-basis VA provider, who 
also opined that the PTSD was the result of stressors the 
veteran experienced during his active service, including the 
assault which resulted in his being hospitalized for head 
trauma.  PTSD was also diagnosed in February and March 1999 
by the veteran's private physician, who attributed the 
condition to the veteran's experiences in Vietnam and the 
assault.  And PTSD was diagnosed as secondary to major 
depression during VA hospitalization in May 1995.  The May 
1995 VA record indicated that the stressor causing the PTSD 
was the inservice assault.  

In contrast, VA examinations have consistently not diagnosed 
PTSD.  In August 1986, the veteran was diagnosed with 
generalized anxiety disorder.  In June 1992, the VA examiner 
determined the veteran manifested generalized anxiety 
disorder and major depression with psychotic features in AXIS 
I.  In June 1999, the VA examination report reflects a 
diagnosis of dysthymia, which was confirmed by the May 2000 
VA examination report.  As noted in the discussion, above, 
PTSD was specifically ruled out as a diagnosis in the July 
2001 VA examination report, which was confirmed by the June 
2004 VA examination report.  In pertinent part, the 
physicians noted:

From July 2001 report

It is therefore our opinion that in this 
specific area the veteran has Post 
Traumtic Stress Disorder Features in the 
form of guilt feelings and recurrent 
nightmares, but his neuropsychiatric 
condition was not caused primarily or 
solely by the incident of Nov-1975.  He 
has personality characteristics, 
childhood traumas, other personal 
experiences including his first wife's 
unfaithfulness, etc., that account for 
his emotional condition.  In summary, the 
veteran's final diagnosis is the 
following:

AXIS I:  Major Depression Recurrent with 
Post traumatic Stress Disorder Features

AXIS II:  Borderline Personality Disorder 
with Strong Histrionic Characteristics.

From June 2004 Report:

Assessment of PTSD (Item F):  After 
reviewing the patient's claims folder and 
performing a clinical history and mental 
status examination, it is my opinion that 
the patient's mental disorder does not 
meet DSM-IV criteria to establish a 
diagnosis of PTSD.  The patient was not 
able to specify and describe in detail a 
severe and horribly traumatic event 
experience in the Army.  The situation he 
described was unpleasant, but not 
traumatic.  He was never in a combat 
situation in front of the enemy.  He was 
observed to become anxious, distressed, 
or depressed when he was expressing his 
experiences in the Army.  He does not 
report feelings of intense fear, 
helplessness or horror at the time when 
he was experiencing the events in the 
Army.  There is no evidence in the 
patient's clinical picture of avoidance 
of a stimuli associated with the trauma.  
His memories bout the incident in the 
Army are not intrusive, persisting and 
distressing thoughts interfering with 
daily function.  Since we could not 
identify signs and symptoms of PTSD and a 
definite extreme traumatic stressor was 
not identified, we cannot establish a 
link between the stressor and the signs 
and symptoms of the patient's mental 
disorder.

***

After reviewing the claims folder and 
performing a clinical history and mental 
status examination, it is my opinion that 
the veteran's mental disorder meets DSM-
IV criteria to establish a diagnosis of 
depressive disorder NOS and that this is 
the present psychiatric diagnosis.

***

As stated in item F of this report, there 
is no evidence in the clinical history 
and mental status examination to 
establish a diagnosis of PTSD.

Corroborating the VA examination reports, VA treatment and 
hospitalization records other than the May 1995 entry, and 
service medical records from his reserve service, similarly 
diagnose the veteran with other conditions including suicidal 
attempt, generalized anxiety disorder, family problems, 
adjustment disorder with emotional features, undifferentiated 
type schizophrenia, depressive disorder, and major depression 
with psychotic features. 

In determining the veteran's diagnosis, the Board finds the 
diagnoses contained in the VA examination reports to be more 
probative than those reflected in VA outpatient and inpatient 
treatment records, as well as the February to March 1999 
private evaluation.  This is so because the VA examinations-
specifically, those conducted in July 2001 and June 2004-
were made with full review of the claims file, to include VA 
and private medical treatment records, and the service 
medical records.  It is not reflected in the VA treatment 
records that the opinions contained therein were informed 
with information necessary to make such a diagnosis of PTSD, 
i.e., a full review of the veteran's claims file, to include 
VA examination reports and the veteran's service medical 
records.  Therefore, such diagnoses cannot have more 
evidentiary weight than the VA examination reports, which are 
supported by review and consideration of the weight of the 
full evidentiary record-to include, of significant 
importance, review of the service medical records themselves.

In addition, the history upon which the February to March 
1999 private medical evaluation was based is clearly 
erroneous, as the examiner cites the veteran's Vietnam 
experiences.  His records do not reflect that he served in 
Vietnam.  The Board notes that the veteran's reserve records 
are incomplete.  Notwithstanding, the veteran served in 
active service from 1974 through 1976.  The U.S. conflict in 
Vietnam ended in 1975.  Hence, by definition, the veteran's 
reserve service is post-Vietnam and the lack of any such 
records is therefore not material to the issue of whether he 
served in combat in Vietnam.

After review of all the medical evidence, the Board concludes 
that the veteran does not manifest PTSD.  The veteran does 
manifest a psychiatric disability other than PTSD, i.e., 
recurrent major depression, which has been determined to be 
the result of the veteran's active service.  As discussed 
above, the Board has found it appropriate to service connect 
this disability and by this decision does so.

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence 
diagnosing the veteran with PTSD that is the result of his 
active service.

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establishes that 
the veteran is currently diagnosed with PTSD.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests PTSD that may be 
etiologically linked to service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With regret, the Board finds that absent medical evidence 
supporting a diagnosis of PTSD, the Board is not able to find 
that the veteran manifests PTSD that is the result of 
service. 

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for PTSD.  The benefits 
sought on appeal are accordingly denied.




ORDER

New and material evidence having been received, the claim for 
a psychiatric disorder, to include major depression is 
reopened.  Service connection for a psychiatric disorder, 
recurrent major depression, is granted.

Service connection for PTSD, not including major depression 
is denied.


REMAND

The veteran also seeks entitlement to service connection for 
sinusitis and a shoulder disability.

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran's reserve service has not been verified.  
Moreover, the RO has not had the opportunity to obtain his 
full service medical records.  In addition, the record now 
shows that the veteran is in receipt of SSA benefits.  These 
records must also be obtained.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
National Personnel Records Center (NPRC) 
and/or the U.S. Army  Reserve Personnel 
Center verify all periods of the 
veteran's reserve and active service, 
including all periods of active and 
inactive duty for training.

2.  The RO should then request from NPRC 
and U.S. Army Reserve Personnel Center-
and any other source referred by NPRC or 
that is otherwise appropriate-the 
veteran's complete service medical 
records, including clinical records, 
hospital medical records.

If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC and 
service departments.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  The RO should again request that the 
veteran identify VA and non-VA health 
care providers who have treated him for 
his claimed sinusitis and shoulder 
disabilities from his discharge from 
active service in 1976 to the present.

5.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
his right wrist from the VA Medical 
Center (VAMC) San Juan, Puerto Rico and 
any other VAMC the veteran may identify, 
from 1976 to the present-that are not 
already of record.

6.  When the above development has been 
completed, and only if the RO finds it 
appropriate, the RO should afford the 
veteran VA examinations by the 
appropriate specialists to determine the 
nature, extent, and etiology of any 
manifested sinus condition and shoulder 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any sinus and right and left 
shoulder disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
sinuses and right and left 
shoulders.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all sinus and right and 
left shoulder pathology.
?	Provide an opinion as to the 
etiology of any diagnosed sinus and 
right and left shoulder 
disabilities.  In particular, the 
examiner is requested to provide the 
following opinions:
1.	Is it as likely as not that any 
currently diagnosed sinus 
disability is the result of or 
had its onset during any of the 
veteran's periods of active 
service, or is the result of an 
injury sustained during a 
period of inactive duty for 
training?
2.	Is it as likely as not that any 
currently diagnosed right 
shoulder disability is the 
result of or had its onset 
during any of the veteran's 
periods of active service, or 
is the result of an injury 
sustained during a period of 
inactive duty for training?
3.	 Is it as likely as not that 
any currently diagnosed left 
shoulder disability
?	is the result of or had 
its onset during any of 
the veteran's periods of 
active service?
?	is the result of an injury 
sustained during a period 
of inactive duty for 
training?
?	is the result of 
aggravation of any pre-
existing left shoulder 
condition-either is the 
result of or had its onset 
during any of the periods 
of active service or of 
injury during a period of 
inactive duty for 
training?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for sinusitis and shoulder 
disabilities, including consideration of 
aggravation of any left shoulder 
condition.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


